Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153737(40)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  BRENDA WHITE,                                                                                            Joan L. Larsen,
          Plaintiff-Appellant,                                                                                       Justices
                                                                   SC: 153737
  v                                                                COA: 329929
                                                                   Macomb CC: 2012-002017-NH
  SOUTHEAST MICHIGAN SURGICAL
  HOSPITAL and DR. GARY DOCKS,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer submitted on June 29, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 1, 2016
                                                                              Clerk